139 Ga. App. 189 (1976)
228 S.E.2d 186
RASBERRY
v.
THE STATE.
52235.
Court of Appeals of Georgia.
Argued June 7, 1976.
Decided July 1, 1976.
*190 Johnnie E. Rasberry, pro se.
Leonard Cohen, for appellee.
STOLZ, Judge.
This is a pro se appeal from defendant's conviction of speeding and his sentence of a $25 fine or 30 days in jail. The errors alleged by the appellant all require review of a transcript of the bench trial below. However, the proceedings below were not reported, the parties cannot agree upon the facts of the case, the trial court judge is unable to recall the facts and he has entered an order so stating. Therefore, these enumerations of error pertaining to matters not appearing of record cannot be considered. Diamond v. Chatham County Board of Tax Assessors, 135 Ga. App. 645 (218 SE2d 657) and cits.
Judgment affirmed. Bell, C. J., and Clark, J., concur.